02-10-086-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF
TEXAS
FORT WORTH
 
NO. 02-10-00086-CV 
 
 



Dannie G. Neal


 


APPELLANT
 




V.
 




Office of The Attorney General and
  Aquanetta Tarpley


 


APPELLEES



 
------------
 
FROM THE
324th District Court OF Tarrant COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
------------
 
On
June 29, 2010, and July 1, 2010, we notified appellant, in accordance with rule
of appellate procedure 42.3(c), that we would dismiss this appeal unless the
$175 filing fee was paid.  See
Tex. R. App. P. 42.3(c).  Appellant has not
paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).
Because
appellant has failed to comply with a requirement of the rules of appellate procedure
and the Texas Supreme Court’s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
 
          PER CURIAM
 
PANEL: 
MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED: 
August 26, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of
Tex., Order Regarding Fees Charged in Civil Cases in the Supreme Court and the
Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).